DETAILED ACTION
This detailed action is in response to the Information Disclosure Statement (hereinafter "IDS") filed on August 24, 2021.
Claims 2 and 4-9 stand allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on August 24, 2021 does not comply with the provisions of 37 CFR 1.97(e)(1).  Specifically, 37 CFR 1.97(e)(1) requires "[t]hat each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the information disclosure statement."
Applicant filed the IDS on August 24, 2021 as seen from the screen shot of Public PAIR following.  The IDS includes a single item, a written opinion from the Intellectual Property Office of Singapore for an application from the same patent family as the instant application (hereinafter "written opinion"), as seen from the screen shot of the IDS following.  The written opinion from the Intellectual Property Office of Singapore was received on May 19, 2021, shown on the date stamp as seen in the screen shot following.
The time between receiving the written opinion, August 24, 2021, and the filing of the IDS, May 19, 2021, is greater than three months and thus does not comply with the provisions of 37 CFR 1.97(e)(1).


    PNG
    media_image1.png
    925
    1694
    media_image1.png
    Greyscale


IDS
    PNG
    media_image2.png
    384
    990
    media_image2.png
    Greyscale



WRITTEN OPINION
    PNG
    media_image3.png
    793
    993
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779